Citation Nr: 1710863	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, including supraventricular arrhythmia, sick sinus syndrome, implanted cardiac pacemaker, and ischemic heart disorder, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969, to include service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that declined to reopen the Veteran's previously denied claim for entitlement to service connection for a heart disorder.  In March 2009, the Veteran submitted a notice of disagreement (NOD) for this issue and subsequently perfected his appeal.

In an April 2016 decision, the Board reopened the Veteran's claim of entitlement to service connection for a heart disorder and remanded the issue for further development.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2010 statement, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent May 2012 letter, the Veteran stated that he wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future considerations of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.


FINDING OF FACT

The Veteran's heart disorder was not manifest during active service or within one year of separation from service, nor does the evidence establish that such a disorder is otherwise related to service or a service-connected disability, to include as a result of his presumed exposure to herbicides therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disorder, including supraventricular arrhythmia, sick sinus syndrome, implanted cardiac pacemaker, and ischemic heart disorder, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied, as a letter dated November 2008 was sent to the Veteran prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate his claim, his and VA's respective duties for obtaining evidence, and the notice requirements pursuant to Dingess.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran was afforded adequate heart examinations in October 2008, May 2011, June 2014 (with a June 2016 addendum), and June 2015, wherein, the examiner reviewed the Veteran's records, personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability.  38 C.F.R. § 3.159(c)(4).  Therefore, VA's duty to assist was satisfied.

Furthermore, this matter was previously remanded in April 2016.  The Board finds there has been substantial compliance with its remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand). 

Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II.  Service Connection

The Veteran asserts entitlement to service connection for a heart disorder, including supraventricular arrhythmia, sick sinus syndrome, implanted cardiac pacemaker, and ischemic heart disorder, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus, is warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be granted for chronic disabilities, such as heart disease, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. §  3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection for a heart disorder on both direct and secondary bases.

Further, a veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which include ischemic heart disease.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran presently seeks service connection for a heart disorder, including supraventricular arrhythmia, sick sinus syndrome, implanted cardiac pacemaker, and ischemic heart disorder, secondary to his service-connected diabetes mellitus and/or exposure to herbicides during his period of active service.  The Veteran's military personnel records confirm that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, the Veteran is presumed to have been exposed to herbicide agents.

Turning to the evidence of record, a review of the Veteran's service treatment records (STRs) reveals there was no diagnosis of a heart disorder made during his period of active service.  The Veteran enlisted in 1967 without complaints, diagnosis or treatment of a heart disorder.  While his entrance examination noted a functional heart murmur, there was no evidence of disease.  The Veteran's December 1969 separation examination noted normal findings pertaining to the Veteran's heart.  Subsequent to service, within one year of separation, the Veteran's post-treatment records were negative for signs and symptoms related to a heart disorder.

Post-service, private treatment records noted the Veteran's complaints of chest pain in May 2005.  Around this period of time, the Veteran was diagnosed with atrial fibrillation, a type of supraventricular arrhythmia; however, a cardiac catheterization found no angiographic evidence of coronary artery disease.  In 2007, private treatment records indicated that the Veteran had normal heart examination findings.  His EKG was normal, no heart murmurs were detected, and there was no evidence of ischemia.

The Veteran underwent a VA examination for ischemic heart disease (IHD) in May 2011.  During his examination, the Veteran reported symptoms of dyspnea, fatigue, and occasional heart palpitations.  The examiner noted there was no detection of a heart murmur, no evidence of congestive heart failure, and no evidence of IHD.

In April 2012, the Veteran was admitted to the emergency room of a private hospital for chest pain.  He reported symptoms of dizziness, lightheadedness, and flutters to his heart.  He was diagnosed with sick sinus syndrome and received a cardiac pacemaker implant.  

Undergoing a Thallium Stress Test by a private physician in August 2012, no evidence of IHD or prior myocardial infarction was found.  At a follow-up visit in February 2013, while the Veteran reported symptoms of fatigue and occasional episodes of heart racing, he denied chest pain and dizziness.

In June 2014, the Veteran was afforded another VA examination pertaining to his heart.  The examiner noted the Veteran's prior diagnosis of supraventricular arrhythmia and sick sinus syndrome, as well as his implanted cardiac pacemaker.  During his examination, the Veteran reported that since his pacemaker placement, he continued to experience intermittent dyspnea, heart palpitations, and slight chest pain.  An EKG performed during this examination revealed no evidence of ischemia.  The examiner stated that the Veteran's sick sinus syndrome and supraventricular arrhythmia did not qualify within the generally accepted medical definition of IHD, and that there was no evidence of a diagnosis of IHD in the Veteran's records.  Further, the examiner noted that diabetes mellitus was not an established risk factor for the development of sick sinus syndrome or supraventricular arrhythmia.  The examiner opined that the Veteran's heart disorder was less likely than not (less than 50 percent probability) caused by his service-connected diabetes mellitus.

In a June 2015 Disability Benefits Questionnaire regarding heart conditions, the Veteran's current heart disorder of supraventricular arrhythmia and an implanted cardiac pacemaker was noted; however, no evidence of IHD was found.  Further, no evidence of a myocardial infarction or congestive heart failure was found.  The Veteran's METs testing results illustrated METs greater than 3 but not greater than 5, which were consistent with activities such as light yard work, mowing the lawn, and brisk walking.  No medical opinion was provided regarding the Veteran's heart disorder and his service-connected diabetes and presumptive exposure to herbicides.

The Board remanded this matter in April 2016 to request an addendum to the Veteran's June 2014 VA examination, as the examiner's medical opinion only addressed the causation element, and not the aggravation element, of whether the Veteran's diabetes mellitus caused the Veteran's current heart disorder.  A VA medical opinion addressing whether the Veteran's current heart disorder was due to his presumed in-service herbicide exposure was also requested.  

In the June 2016 addendum to the Veteran's June 2014 VA examination, the examiner opined that it was less likely than not that the Veteran's supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker were aggravated by his service-connected diabetes mellitus because the etiology of these heart disorders was due to the Veteran's aging and his hypertension, which were not service connected.  The examiner stated that while diabetes contributes to the development of atherosclerotic disease, it is not associated with cardiac arrhythmias unless there is a diagnosis of IHD.  The examiner further opined that it was less likely than not that the Veteran's supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker were related to his active military service, to include his presumed in-service herbicide exposure, because such exposure is linked to IHD, which is not related to sick sinus syndrome or supraventricular arrhythmia.  It was also less likely as not that the veteran's supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker were aggravated by his service-connected diabetes mellitus.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's heart disorder, including supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker, is not related to his active service or in-service herbicide exposure and is not secondary to diabetes mellitus.  Ischemic heart disease has never been diagnosed.  As a result, service connection is not established.

As to direct service connection, the Veteran's STRs and separation examination do not show a diagnosis or treatment of a heart disorder.  Further, to establish direct service connection under the chronic disease presumption, the Veteran's heart disorder must have manifested to a degree of 10 percent or more within one year from separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Under Diagnostic Code 7005, Arteriosclerotic heart disease (Coronary artery disease), a 10 percent rating is warranted with a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  38 C.F.R. § 4.104 (2106).

During the presumptive period of one year from separation from service, the Veteran's treatment records were negative for signs and symptoms related to a heart condition.  The Board notes that despite a diagnosis of supraventricular arrhythmia in 2005 and a diagnosis of sick sinus syndrome in 2012, along with receiving a cardiac pacemaker implant the same year, per the record, the Veteran first developed these conditions decades after service.  While the Veteran exhibited a METs level of greater than 3 METS but not greater than 5 METs, this test was performed during a VA examination in June 2015, well beyond the one year presumptive period from separation from service.  This period after service without treatment is evidence that there has not been a continuity of symptoms, and it weighs heavily against the claim on a direct basis.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  While the Veteran's post-service treatment records reflect a diagnosis of a heart disorder, this disability did not manifest to a compensable degree within one year of service to warrant presumptive service connection.

Further, the Veteran does not carry a diagnosis of IHD to warrant presumptive service connection due to exposure to herbicide agents.  No evidence of IHD was found during the Veteran's May 2011 VA examination, his August 2012 Thallium Stress Test, or his June 2015 VA examination.  During his June 2014 VA examination, the examiner opined that the Veteran's sick sinus syndrome and supraventricular arrhythmia did not fit the medical definition of IHD, and that no evidence of IHD existed upon review of the Veteran's claims file.  The most probative medical evidence is the June 2016 addendum to the Veteran's June 2014 VA examination, where the examiner clearly distinguished the Veteran's current heart disorder from IHD.  The examiner opined that while IHD is linked to presumed in-service herbicide exposure, the Veteran's sick sinus syndrome and supraventricular arrhythmia were not related IHD, but rather to his aging and history of hypertension.  Thus, the Veteran is not entitled to service connection under the presumptive theory of exposure to herbicides, as he does not carry a diagnosis of a heart disorder that warrants service connection under 38 C.F.R § 3.309(e), specifically, IHD. 

As to entitlement to service connection secondary to diabetes mellitus, while the Veteran currently has a diagnosis of a heart disorder, specifically sick sinus syndrome and supraventricular arrhythmia, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and severity of this disability and service.  Specifically, the Veteran's June 2014 VA examination, along with its June 2016 addendum, provided a negative nexus opinion as to the question of whether or not the Veteran's sick sinus syndrome, supraventricular arrhythmia, and implanted cardiac pacemaker, are proximately due to or aggravated by the Veteran's service-connected diabetes mellitus.  The examiner determined that absent a diagnosis of IHD, the Veteran's sick sinus syndrome, supraventricular arrhythmia, and requirement for an implanted cardiac pacemaker were not etiologically related to diabetes mellitus, but rather to the Veteran's aging and his hypertensions, for which the Veteran is not service-connected.  Further, the examiner opined that it was less likely than not that the Veteran's sick sinus syndrome, supraventricular arrhythmia, and implanted cardiac pacemaker were aggravated by his diabetes mellitus.

Although consideration has also been given to the Veteran's personal assertion that he has a heart disorder related to diabetes mellitus, the Court has determined that while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue, a heart disorder, is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, absent competent medical evidence linking the Veteran's currently diagnosed heart disorder, specifically sick sinus syndrome, supraventricular arrhythmia, and an implanted cardiac pacemaker, to diabetes mellitus, the criteria for service connection on a secondary basis have not been met.

Taking into account all the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disorder, including supraventricular arrhythmia, sick sinus syndrome, implanted cardiac pacemaker, and ischemic heart disorder, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a heart disorder, including supraventricular arrhythmia, sick sinus syndrome, implanted cardiac pacemaker, and ischemic heart disorder, to include as due to in-service herbicide exposure and as secondary to diabetes mellitus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


